Citation Nr: 0804052	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizo affective 
disorder, depressed, previously diagnosed as dysthymic 
disorder, competent, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for dorsolumbar 
paravertebral myositis with postural scoliosis, currently 
rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 through July 
1974; and from April 1983 through September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for both schizo 
affective disorder and his back disability, as well as 
entitlement to TDIU.  A review of the record reveals that the 
only medical evidence available for the Board's review 
includes VA examination reports and the Social Security 
Administration (SSA) file.  However, the May 2005 VA 
examination report shows that "during the last year, [the 
veteran] came to doctors at VA Medical Center and referred 
low back pain."  Also, the October 2004 VA mental 
examination report indicates that "he is on treatment at the 
Mental Hygiene Clinic."  The claims folder contains no VA 
treatment records.  Under 38 C.F.R. § 3.159(c)(2), VA must 
obtain relevant treatment records from VA facilities and 
associate them with the claims folder.  This matter must be 
remanded for that purpose.  

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

The Board notes that the veteran's claim for entitlement to 
TDIU is also being remanded as it is imperative that the 
increased rating claims be decided before an analysis can be 
made as to whether the preliminary schedular requirements for 
TDIU are met.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining and 
associating with the claims folder all 
relevant treatment records from any VA 
treatment facility, including treatment 
for low back pain, and treatment at the 
Mental Hygiene Clinic.

3.  After undertaking the above development 
to the extent possible, the RO should make 
arrangements with an appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination of his "mental 
disability."  The claims folders are to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be accomplished 
and all clinical findings should be reported 
in detail.  In accordance with the latest 
AMIE work sheet for rating a "mental 
disability," the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and extent 
of his service-connected psychiatric 
disorder.  In addition to any other 
information required by the AMIE work sheet, 
the examiner must assign a Global Assessment 
of Functioning (GAF) score, and explain what 
the assigned score means.  The examiner 
should also offer an opinion addressing how 
the veteran's disorder affects his ability to 
obtain and retain employment.  If the veteran 
has a diagnosable psychiatric disorder, that 
diagnosis must be supplied to more properly 
and narrowly tailor the nature of any service 
connected "mental disability."  If the 
examiner finds that the nature of any current 
psychiatric disability is not related to 
service, that opinion must be reported and 
the basis therefore explained.  A complete 
rationale for any opinion offered must be 
provided.

4.  The RO should afford the veteran a VA 
examination, to address the nature and extent 
of any back disability in accordance with the 
latest pertinent AMIE work sheets.  All 
necessary tests should be conducted.  The 
claims folders with a copy of this remand must 
be made available to the examiner for review 
in association with the examination.  All 
indicated tests and studies deemed appropriate 
by the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The nature and extent of any 
radiating pain must be addressed.  The 
examiner should also offer an opinion 
addressing how this disability affects his 
ability to obtain and retain employment.

The clinical findings should include a 
discussion of any pain on motion.  The 
examiner must express an opinion concerning 
whether there would be additional limits on 
functional ability on repeated use or during 
any reported flare-ups, and, to the extent 
possible, provide an assessment of the 
functional impairment upon repeated use or 
during flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during flare-ups 
in terms of the degree of additional range of 
motion loss.

5. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



